 1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 2                                                              EASTERN DISTRICT OF WASHINGTON


 3                                                               Nov 29, 2018
 4                                                                   SEAN F. MCAVOY, CLERK



 5                       UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8
     CHARLES ANTHONY GUERIN,                       2:18-cv-00268-SAB
 9
10                        Plaintiff,

11        v.                                       ORDER DENYING LEAVE TO
                                                   PROCEED IN FORMA
12                                                 PAUPERIS, DISMISSING
   SPOKANE COUNTY DETENTION                        COMPLAINT WITHOUT
13 SERVICES and SPOKANE COUNTY
                                                   PREJUDICE AND CLOSING
14 JAIL,                                           FILE
15                 Defendants.

16
17        By Order filed October 23, 2018, the Court instructed Mr. Guerin to provide

18 a certified copy of his six-month inmate trust account statement (or institutional
19 equivalent) for the period immediately preceding July 26, 2018, ECF No. 5. The
20 Court advised Plaintiff that if he had not been incarcerated for the six months prior
21 to July 26, 2018, then he must so advise the Court and provide an account
22 statement for the time he has been incarcerated. The Court warned that failure to
23 provide this information would result in this file being closed.
24        On November 7, 2018, Mr. Guerin supplied a single page document titled,

25 “Accounting Transactions By Date” with dates ranging only from September 24,
26 2018, to October 29, 2018. ECF No. 6. This document does not comply with the
27 Court’s directive. Therefore, having failed to comply with the filing fee
28
     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS,
     DISMISSING COMPLAINT WITHOUT PREJUDICE AND CLOSING
     FILE -- 1
 1 requirements mandated by 28 U.S.C. § 1915(a)(2), IT IS ORDERED the
 2 application to proceed in forma pauperis is DENIED.
 3        Because Plaintiff did not pay the full $400.00 filing fee to commence this
 4 action, IT IS ORDERED the complaint is DISMISSED without prejudice. The
 5 Clerk’s Office shall CLOSE this file and no further action will be taken.
 6        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 7 enter judgment, and provide copies to Plaintiff. The Court certifies any appeal of
 8 this Order would not be taken in good faith.
 9        DATED this 29th day of November 2018.
10
11
12
13
14
15
16
                                              Stanley A. Bastian
                                           United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS,
     DISMISSING COMPLAINT WITHOUT PREJUDICE AND CLOSING
     FILE -- 2
